In an action, inter alia, for a judg*970ment declaring the parties’ rights and obligations under a commercial lease, the defendant appeals (1), as limited by its brief, from so much of an order of the Supreme Court, Kings County (Knipel, J.), dated July 21, 2006, as granted that branch of the plaintiff’s motion which was for leave to enter a judgment against it in the principal sum of $18,100 for failing to comply with a prior order of the same court dated March 13, 2003, granting the plaintiffs motion to hold it in contempt and imposing a fine, and (2) from a money judgment of the same court dated August 9, 2006, which, upon the order dated July 21, 2006, is in favor of the plaintiff and against it in the principal sum of $18,100.
Ordered that the appeal from the order dated July 21, 2006 is dismissed, as that order was superseded by the money judgment; and it is further,
Ordered that the money judgment is affirmed; and it is further,
Ordered that one bill of costs is awarded to the plaintiff.
To the extent the appellant raises any arguments pertaining to a prior order dated March 13, 2003, from which its appeal was dismissed for lack of prosecution, these arguments are not properly before the Court in the context of this appeal (see Gihon, LLC v 501 Second St., LLC, 29 AD3d 628, 628-629 [2006]).
The defendant’s remaining contentions are without merit. Miller, J.E, Dillon, McCarthy and Chambers, JJ., concur.